Citation Nr: 0126185	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  95-34 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection of the cause of the 
veteran's death.  

2.  Entitlement to 38 C.F.R. § Chapter 35 benefits.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 7, to September 15, 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 decision by the RO which 
denied service connection for the cause of the veteran's 
death and entitlement to educational assistance benefits 
under the provisions of 38 C.F.R. § Chapter 35.  A personal 
hearing at the RO was held in July 1996.  In August 2001, a 
hearing was held at the RO before Iris S. Sherman, who is a 
member of the Board designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(a) 
(Supp. 2001).  

The record shows that a claim for VA benefits for a child was 
received by the RO in April 1996.  However, it does not 
appear that any action was taken on this matter.  This issue 
is not inextricably intertwined with the issues on appeal and 
is not developed for appellate review.  Accordingly, the 
matter is referred to the attention of the RO for appropriate 
action.  



FINDINGS OF FACT

1.  The totality of the evidence reveals that the veteran's 
death in May 1993 was the result of complications from 
acquired immune deficiency syndrome (AIDS), consisting of 
bilateral pneumocystic carinii pneumonia.  

2.  The veteran had no service-connected disabilities at the 
time of his death.  

3.  A disability of service origin did not affect a vital 
organ, did not cause or play any role in the veteran's death, 
and did not have a material influence in accelerating death.  


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. 
§ 3.312 (2001).  

2.  The claim for entitlement to dependent's educational 
assistance under 38 U.S.C.A. Chapter 35 lacks legal merit.  
38 U.S.C.A. §§ 3501, 3510 (West 1991 & Supp. 2001);Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 


5126 (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 2001) 
(to be codified at sections including 38 C.F.R. §§ 3.102, 
3.159 and 3.326), 38 C.F.R. § 3.807 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
Court held that when a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the claimant will apply.  The 
new Act provides that VA must assist in the development of 
compensation claims unless "no reasonable possibility" exists 
that such assistance would aid in substantiating the claim.  
It also eliminates the well grounded claim requirement and 
contains expanded notice provisions.  The Board will apply 
the revised law and implementing regulations cited above as 
they are clearly more favorable to the appellant's claim.  

It is evident that the RO has not yet had an opportunity to 
consider the above changes to the law and regulations.  See 
Bernard v. Brown, 4 Vet. App. 382 (1993).  In Bernard, the 
Court held as follows:  "When, as here, the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby."  
Bernard, 4 Vet. App. at 394.  With regard to the education 
issue, as this matter is being decided based on the law and 
regulations and not on the facts, there is no reasonable 
possibility that assistance to the claimant would aid in 
substantiating the claim.  Therefore, the appellant will not 
be prejudiced by the Board proceeding to the merits of this 
claim.  Indeed, a remand of this issue would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See, e.g., Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

As to the issue of service connection for the cause of death, 
the appellant has not identified additional evidence which is 
not already in the claims file.  She was afforded a hearing 
before the Board in August 2001.  At that time, she was 
notified that to establish her claim, she had to submit 
competent evidence that tuberculosis played a part in the 
veteran's death; and, if so, that tuberculosis was aggravated 
by the veteran's service, as alleged.  She was given an 
additional 60 days from the date of the hearing to submit 
such evidence.  No additional evidence was submitted.  She 
was also notified of the applicable criteria in the Statement 
of the case and the reason her claim was denied.  In short, 
the Board finds that he appellant will not be prejudiced if 
the Board proceeds with appellate review as the requirements 
of the new Act and implementing regulations have been 
essentially complied with.  Bernard, 4 Vet. App. at 394. 

Cause of Death - In General

The applicable VA Regulations provide as follows:  

(a)	General.  The death of a veteran 
will be considered as having been due to 
a service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports. 

(b)	Principal cause of death.  The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 
(c)	Contributory cause of death. 
(1)	Contributory cause of death is 
inherently one not related to the 
principal cause.  In determining whether 
the service-connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection. 
(2)	Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions. 
(3)	Service-connected diseases or 
injuries involving 


active processes affecting vital organs 
should receive careful consideration as a 
contributory cause of death, the primary 
cause being unrelated, from the viewpoint 
of whether there were resulting 
debilitating effects and general 
impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing 
death.  Where the service-connected 
condition affects vital organs as 
distinguished from muscular or skeletal 
functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. 
(4)	There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §  3.312 (2001).  

In addition, service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  When determining the question of service connection, 
consideration must be given to the presumption of soundness 
at service entrance:

(b) Presumption of soundness.  The 
veteran will be considered to have been 
in sound condition when examined, 
accepted and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at entrance into service, or where 
clear and unmistakable (obvious or 
manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  
Only such conditions as are recorded in 
examination reports are to be considered 
as noted.

38 C.F.R. § 3.304 (2001).

Factual Background

The veteran died on May [redacted], 1993.  An autopsy report 
dated in May 1993 indicated principal anatomical diagnoses of 
Pneumocystis carinii pneumonia, bilateral and acquired 
immunodeficiency syndrome.  There was no diagnosis of 
tuberculosis.  In the final autopsy summary, there was 
likewise no mention of tuberculosis.  It was reported that a 
transbronchial biopsy showed Pneumocystis carinii, and this 
was the cause of death.

The available service medical records include a February 1969 
pre-induction examination which showed a scar on the 
veteran's right lateral chest area.  The lungs and chest were 
otherwise negative.  A chest x-ray of February 1969 was 

negative.  There is a notation on the examination report that 
the veteran was on anti-TB medication for only three months, 
but this was crossed out.  There is also a notation on this 
report that the veteran claimed the presence of TB which had 
not been verified by the medical officer.  He was advised to 
present documentary evidence to substantiate this claim to 
his selective service local board.  It was indicated that no 
evidence was submitted.

On an application form for service connection submitted by 
the veteran in 1991, he reported treatment in 1969 at the 
Valley Forge Hospital in Phoenixville.  A response from the 
National Personal Records Center (NPRC) in October 1991 
indicated that a search for records at Valley Forge General 
Hospital for treatment or hospitalization of the veteran in 
1969 was negative.  It was also indicated that all available 
service medical records were forward to the RO in June 1991 
and associated with the claims file.  (It is observed that 
even if records of treatment of TB in service were located, 
the appellant would nevertheless have to show a relationship 
between TB and the veteran's death.)

VA medical records associated with the claims file in May 
1991 show that the veteran was seen for various problems on 
numerous occasions from 1989 to 1991.  In May 1990, the 
veteran reported that he tested positive for HIV in December 
1988.  Bacteriology studies for direct Acid Fast Stain were 
negative.  A chest x-ray study showed no evidence of acute 
disease.  

When seen by VA in July 1990, the veteran reported that he 
was exposed to TB in 1965 but that he did not complete 
treatment.  The veteran reported that he tested positive for 
TB when he joined the Army in 1969, and that he was medically 

discharged because of the positive findings.  The veteran 
reported a history of alcohol and multiple drug abuse since 
the age of 18 years, including intravenous drug use.  A VA x-
ray study in December 1990 showed no evidence of infiltrates.  

When examined by VA in June 1991, the veteran reported that 
he had TB in 1969, and that it was aggravated by basic 
training.  The veteran reported that he was hospitalized for 
one month and underwent right pleural effusion drainage.  The 
veteran also reported that he was given several medications 
when he was discharged from the service and said that he had 
to take them for two years.  He reported that he had three 
episodes of pneumonia subsequent to service, most recently in 
1985.  On examination, there was a depressed scar in the 
right 7th intracostal space in the axillary line.  Vesicular 
breath sounds showed no rales or rhonchi, bilaterally.  There 
was no dullness to percussion.  A chest x-ray study in May 
1991 showed blunting of the right costophrenic angle, but was 
otherwise normal.  The diagnoses included status post history 
of pulmonary TB, status post thoracentesis in 1969, history 
of pneumonia times three, and history of positive HIV test.  

A general VA examination report in August 1992 noted a 
reported history of pulmonary TB in 1969 and 1973; each 
treated with anti-tuberculosis medications.  A chest x-ray 
study at that time was normal.  

At a personal hearing at the RO in July 1996, the appellant 
testified that the veteran had told her that he had TB when 
he was a child and had a relapse during basic training and 
had to be hospitalized.  The veteran told her that he was 
given antibiotics when he was discharged from the service and 
that he had to take them for about two years.  The appellant 
testified that the veteran had a couple of bouts with 
pneumonia subsequent to service and that she believed that 
the pneumonia that caused his death was related to his TB in 
service.  

The veteran's terminal VA medical records show that he was 
admitted on April 22, 1993 with a fever, cough, and shortness 
of breath.  The initial assessment was probable bacterial 
pneumonia - less likely TB.  PCP unlikely in view of Dapsone.  
The assessment from a bronchoscopy on May 4, 1993 was 
bacterial pneumonia, rule out PCP.  The records show that the 
veteran expired on May [redacted], 1993.  

An autopsy report in May 1993 noted a history of HIV positive 
with anxiety disorder, and a positive PPD skin test in 1969.  
Both lungs showed extensive severe pneumonia due to 
Pneumocystis carinii.  The physician concluded that the cause 
of the veteran's death was extensive, severe, bilateral 
Pneumocystis carinii pneumonia.  

A bronchial lavage for Acid Fast Stain testing for TB in June 
1993 was negative.  (See Bacteriology final report of same 
date.)  

The appellant appeared at a personal hearing before the 
undersigned member of the Board sitting in New York, New York 
in August 2001.  The appellant testified that the veteran had 
a bout of pneumonia in the early 1980's and was treated with 
medication on an outpatient basis.  The veteran went to the 
VA for medical treatment for HIV beginning in the mid-1980's.  
The appellant testified that no doctor had ever told her that 
the veteran's death was related to TB or to any respiratory 
problem in service.  (T p.10).  The appellant also testified 
that there were no additional medical records outstanding 
which might show a causal connection between the veteran's 
death and his TB in service.  

Analysis

The appellant contends, in essence, that the veteran's death 
from AIDS in May 

1993 was related to TB that he had in service.  However, she 
has provided no medical evidence to support her theory.  As a 
layperson, the appellant is not competent to offer evidence 
which requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Board is cognizant that some of the veteran's service 
medical records may be lost and are not available for review.  
As discussed above, the RO made every effort to obtain all 
available service medial records pertaining to the veteran.  
In any event, assuming for the sake of argument, that the 
veteran had TB prior to service, which was aggravated therein 
as asserted by the appellant, there is no medical evidence 
that TB played any role in the veteran's death.  

The evidentiary record shows that the veteran was diagnosed 
HIV positive in 1988 and succumbed to the debilitating 
effects of AIDS in May 1993.  At the time of death, the 
veteran had no service-connected disabilities.  He was 
treated by VA on numerous occasions for the four years prior 
to his death primarily for AIDS related problems and those 
records, including his terminal hospital records, show no 
evidence of a relapse of TB.  Furthermore, Acid Fast Bacilli 
testing on three occasions during his terminal period of 
hospitalization was negative for TB.  The autopsy report 
shows the cause of the veteran's death was due to bilateral 
Pneumocystis carinii pneumonia.  In short, the evidentiary 
record shows no evidence that TB played any role in the 
veteran demise.  

Another significant condition identified in the autopsy 
report includes atherosclerosis of the coronary arteries.  
The limited service medical records do not show any 
cardiovascular problems were complained of, noted, diagnosed 
or treated in service, or within an applicable presumptive 
period as addressed in 38 U.S.C.A. 

§ 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  The 
first evidence of atherosclerosis was noted many years after 
service.  Importantly, while cardiovascular disease was shown 
on autopsy, the veteran's death was not attributed to such 
disease but to pneumonia.  In summary, the probative evidence 
of record does not show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the veteran's death.  
Accordingly, service connection for the cause of the 
veteran's death must be denied.  

Chapter 35- Dependent's Educational Assistance

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, the child, spouse or surviving spouse 
of a veteran will have basic eligibility if certain 
conditions are met, including, as pertinent to this appeal, a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or the veteran died as a 
result of a service-connected disability.  38 C.F.R. 
§ 3.807(a) (2001).  As discussed above, the veteran was not 
service connected for any disability at the time of his 
death.  Moreover, the Board has determined that service 
connection for the cause of the veteran's death is not 
warranted.  Consequently, the appellant's claim fails because 
of absence of legal merit or lack of entitlement under the 
law.  The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1997).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


The claim of entitlement to dependent's educational 
assistance under 38 U.S.C.A Chapter 35 is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

